Citation Nr: 0631902	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  00-00 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee patellofemoral pain syndrome with 
degenerative joint disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee patellofemoral pain syndrome with 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from April 1993 to April 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and September 1999 rating 
determinations of the Newark, New Jersey, Department of 
Veterans Affairs (VA) Regional Office (RO).   

This matter was previously before the Board in June 2004 and 
March 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a VA Form 9 received in August 2006, within 90 days of 
the re-certification of the appeal to the Board, the veteran 
indicated that she wanted a hearing before a Member of the 
Board (Veterans Law Judge (VLJ)) at the local VA Office.  
She has not previously had a hearing, and in her substantive 
appeal received in December 1999, she did not indicate 
whether she wanted a hearing.  She is entitled to the 
requested hearing.  38 C.F.R. § 20.703 (2006).

This case is REMANDED for the following: 

The RO or AMC should take appropriate 
action to schedule the veteran for a 
hearing before a VLJ at the RO.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

